07/20/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 4, 2021

            ALPHONZO CHALMERS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                      No. 98-09236       Chris Craft, Judge
                     ___________________________________

                          No. W2020-01210-CCA-R3-ECN
                       ___________________________________


Petitioner, Alphonzo Chalmers, appeals the denial of his fourth petition for writ of error
coram nobis in which he challenges his 1999 conviction for first degree premeditated
murder. On appeal, Petitioner claims: that two pages of a “gunshot wound path report”
detailing the victim’s injuries constituted newly discovered exculpatory evidence which
was suppressed by the State contrary to Brady v. Maryland, 373 U.S. 83 (1963); that he is
actually innocent of murder because the State relied on the “knowingly false” testimony of
eyewitness Alan King and Detective Miguel Aguila; that the gunshot wound path report
would have refuted the testimony of Mr. King who allegedly testified that the victim had
been shot in the stomach; and that the coram nobis court abused its discretion in denying
his petition for the writ. Following review of the record and applicable law, we affirm the
judgment of the coram nobis court in accordance with Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

JILL BARTEE AYERS, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and D. KELLY THOMAS , JR., J., joined.

Alphonzo Chalmers, Clifton, Tennessee, Pro Se,

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                             MEMORANDUM OPINION
        In 1999, Petitioner was convicted by a jury of the first degree premeditated murder
of Antonio Gray (“the victim”) and sentenced to life imprisonment. See State v. Alfonzo
Chalmers, No. W2000-00440-CCA-R3-CD, Slip op. at 1 (Tenn.Crim. App. At Jackson,
Apr. 4, 2001) perm. app. denied (Tenn. Oct. 1, 2001). Pertinent to this appeal is the
testimony of Dr. Wendy Gunther, the forensic pathologist who performed the victim’s
autopsy, and Alan King, an eyewitness to the shooting. At trial, Dr. Gunther testified that
the victim sustained four gunshot wounds to the head, neck, and both legs. Id. at 3. The
bullet which caused the victim’s death entered the victim’s head in front of his right ear,
struck several bones including the first cervical vertebra and all the blood vessels that
supplied blood to the brain, and lodged in the victim’s neck. Id. A second bullet penetrated
the victim’s buttock, consistent with being shot in the back, and lodged in the right thigh.
Id. A third bullet penetrated the victim’s left leg where the leg meets the torso and exited
through the left thigh. Id. Mr. King, who knew Petitioner and the victim and witnessed
the shooting, testified that the victim “cross[ed] his arms and lean[ed] forward” in a “ball”
as if he had been shot in the stomach. Id. at 2. Petitioner confessed to Detective Miguel
Aguila that he had shot the victim but maintained that he did so because the victim had
shot at him a week before the incident. Id. at 2-3.

      On direct appeal, this court affirmed Petitioner’s conviction and sentence. The
supreme court denied further review. See, id. Petitioner timely filed a petition for post-
conviction relief, which the trial court dismissed. This court affirmed the dismissal and the
supreme court denied Petitioner’s application for review. See Alphonzo Chalmers v. State,
No. W2002-02270-CCA-R3-PC, 2003 WL 21392819, at *1 (Tenn. Crim. App. at Jackson,
June 13, 2003) perm. app. denied (Tenn. Nov. 3, 2003).

       Petitioner filed the first of four petitions for writ of error coram nobis on November
14, 2012. In his fourth petition, Petitioner makes the same allegation he made in the first
petition, alleging that the autopsy of the victim contained newly discovered evidence,
which was that the alleged victim was not shot in the stomach, but in his head, neck and
legs. Petitioner acknowledges that he was previously denied relief on his claim that the
victim’s autopsy report constituted newly discovered evidence. (“Chalmers I.”) Petitioner
did not appeal the denial of coram nobis relief in Chalmers I.

       In July 2013, Petitioner filed his second petition for writ of error coram nobis,
alleging that his mental health records from the Memphis Mental Health Institute were
newly discovered evidence that was not discoverable at the time of his trial. See Alphonzo
Chalmers v. State, No. W2014-00377-CCA-R3-ECN, 2015 WL 847131, at *1 (Tenn.
Crim. App., at Jackson, Feb. 26, 2015) no perm. app. filed (“Chalmers II”). The coram
nobis court dismissed the petition on the grounds that it was untimely filed and lacked
merit. Id. at *1-*3. This court agreed with the coram nobis court and affirmed the decision
to deny relief. Id. at *4. Petitioner did not seek permission to appeal to the supreme court.
                                            -2-
       In May 2016, Petitioner filed his third coram nobis petition raising the same issue
he complained of in Chalmers II. See Alphonzo Chalmers v. State, No. W2016-01500-
CCA-R3-ECN, Slip op. at 1 (Tenn. Crim. App., at Jackson, Feb. 22, 2017) perm. app.
denied (Tenn. June 8, 2017) (“Chalmers III”). The coram nobis court summarily dismissed
the petition as untimely, having been previously determined, and lacking merit. Id. This
court affirmed the coram nobis court’s decision in a memorandum opinion under Rule 20.
Id. The supreme court denied review.

       On January 23, 2020, Petitioner filed this fourth petition for writ of error coram
nobis. Petitioner alleges that two pages of a gunshot wound path report detailing the
victim’s gunshot wounds constituted newly discovered evidence of actual innocence.
Petitioner maintains that the jury convicted him based on Mr. King’s “false” testimony that
the victim died from being shot in the stomach. Petitioner contends the jury would have
discredited Mr. King’s testimony that Petitioner shot the victim multiple times had they
seen the gunshot wound path report because the report refuted Mr. King’s purported
testimony that the victim had been shot in the stomach. Petitioner asserts that the State
suppressed the gunshot wound path report which he recently discovered in response to a
public records request in August 2018. Petitioner maintains he did not comprehend how
the gunshot wound path report contradicted Mr. King’s testimony until January 10, 2020,
thirteen days before he filed his fourth petition. Petitioner claims that proof of Detective
Aguila testifying inconsistently with his police report constitutes newly discovered
evidence of actual innocence. According to Petitioner, Detective Aguila testified that
Petitioner confessed to shooting the victim at the time of his arrest, but that his police report
notes that Petitioner had agreed to turn himself in. The coram nobis court found that this
same issue was presented by Petitioner in his first writ of error coram nobis, and in that
order entered November 27, 2012, the error coram nobis court ruled that:

       [T]he autopsy report was present at the trial and Medical Examiner Wendy
       Gunther testified in front of the jury to the contents….Therefore, the autopsy
       report is clearly not ‘newly discovered.’ The information in it describing the
       victim’s injuries was made known to the jury and the petitioner, who was in
       the courtroom during the testimony, in detail, and obviously this information
       given to the jury did not result in a different outcome.

         In his appeal, Petitioner raises the same arguments as in his fourth coram nobis
petition. The State argues that the coram nobis court properly denied the petition because
it is time-barred; Petitioner is not entitled to due process tolling; all issues in the petition
have been previously raised and determined; and Petitioner raises a non-colorable claim.
We agree with the State.

                                              -3-
        The writ of error coram nobis is “an extraordinary procedural remedy,” and is
subject to a one-year statute of limitations which is measured from the date the judgment
becomes final. Nunley v. State, 552 S.W.3d 800, 816 (Tenn. 2018) (quoting State v. Mixon,
983 S.W.2d 661, 672 (Tenn. 1999)); see also T.C.A. § 27-7-103. Compliance with the
one-year statute of limitations is an “essential element of a coram nobis claim.” Nunley,
552 S.W.3d at 828 (quoting Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010)). Although
the State did not raise the statute of limitations as an affirmative defense below, Petitioner
acknowledges the untimely filing of this fourth petition by insisting that the statute of
limitations should be tolled. Wilson v. State, 267 S.W.3d 229, 234 (Tenn. 2012) (overruled
on other grounds by Nunley, 552 S.W.3d at 828). Furthermore, as the State correctly points
out, failure to raise the affirmative defense does not preclude the State from asserting the
statute of limitations on appeal. Nunley, 552 S.W.3d at 828.

       The one-year statute of limitations may however, be tolled if a petition for a writ of
error coram nobis seeks relief based upon new evidence of actual innocence discovered
after expiration of the limitations period. Id. at 828-29. And “[i]n keeping with the
extraordinary nature of the writ,” a petitioner must set forth facts demonstrating that the
claim arose after the statute of limitations would have started to run and that a strict
application of the limitations requirement would deny him a reasonable opportunity to
present his claim. Id. at 829.

        The coram nobis court possesses the discretion to summarily dismiss a petition if it
fails to show on its face that it is timely or the averments merit due process tolling. Id.
Whether due process considerations require tolling of a statute of limitations is a mixed
question of law and fact, which is reviewed de novo with no presumption of correctness.
Id. at 830. “The inquiry ends if his petition is not timely and if he has failed to demonstrate
that he is entitled to relief from the statute of limitations.” Id. at 831 (petitioner’s other
claims pretermitted by his untimely petition and failure to establish due process tolling)
(emphasis added).

       Here, the coram nobis court had ample grounds to deny Petitioner’s fourth petition
for coram nobis relief. First, Petitioner’s fourth petition, like his three earlier petitions, is
time-barred as it was filed 20 years after his conviction. Petitioner was convicted on
December 2, 1999. See Chalmers, 2003 WL 213819, at *1. He filed the present petition
on January 23, 2020. Thus, on its face the petition is untimely.

       Second, Petitioner is not entitled to tolling of the limitations period. The gunshot
wound path report was not newly discovered. The issue was raised and litigated in his first
petition in Chalmers I. Petitioner maintains that he discovered the two pages of the gunshot
wound path report when he received the pages in response to a public records request on
October 27, 2018. He further maintains that he did not learn of Mr. King’s purported
                                              -4-
testimony about the victim being shot in the stomach until January 10, 2020. As a separate
issue, and as an argument for tolling, Petitioner contends that the gunshot wound path
report constitutes newly discovered evidence which was suppressed by the State in
violation of Brady.

       Petitioner’s claims do not constitute newly discovered evidence. Petitioner
references one page of a transcript from a pretrial hearing where his trial counsel stated
that she had not received a full report of the victim’s autopsy. Petitioner admits however,
that he raised the same issue regarding the victim’s autopsy in Chalmers I. Although he
contends that the autopsy report is distinct from the “gunshot path report,” the record shows
otherwise. Evidence regarding the location of the victim’s many gunshots wounds and the
path of the bullets that struck the victim were made known to the Petitioner and the jury
through Dr. Gunther’s trial testimony. See Chalmers, No. W2000-00440-CCA-R3-CD,
Slip op. at 3. Additionally, as noted by the coram nobis court, there was no testimony by
Mr. King at trial that the victim was shot in the stomach or that Mr. King examined the
victim’s body and knew where the victim was bleeding or wounded. Furthermore, his trial
testimony did not contradict Dr. Gunther’s testimony regarding the victim’s autopsy and
cause of death. The error coram nobis court and this court have previously found that the
autopsy report is not newly discovered evidence. Petitioner has again failed to show that
the description of the victim’s gunshot wounds was a later-arising claim of newly
discovered evidence of actual innocence. We also agree with the coram nobis court that
the issue was previously raised and litigated in Chalmers I.

        This court’s review of the merits of any other claim is pretermitted by the
untimeliness of the petition and lack of sufficient basis for due process tolling. Nunley,
552 S.W.3d at 831 (holding of untimeliness and no tolling pretermits petitioner’s other
arguments in coram nobis). Consequently, Petitioner’s issue regarding Detective Aguila
is pretermitted by our holding.

       Finally, as a stand-alone issue, Petitioner’s attempt to raise a Brady claim is subject
to dismissal for failure to raise a cognizable claim. Between the filing of his third and
fourth petitions, the Tennessee Supreme Court issued its decision in Nunley which held
that coram nobis is not the proper procedural mechanism to litigate Brady claims. Nunley,
552 S.W.3d at 819. We conclude that the coram nobis court properly dismissed the petition
for writ of error coram nobis without an evidentiary hearing.

        When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment of action is
not a determination of guilt, and the evidence does not preponderate against the finding of
the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies the
                                            -5-
criteria of Rule 20. The judgment of the coram nobis court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.




                                          ____________________________________
                                          JILL BARTEE AYERS, JUDGE




                                          -6-